On Affidavit to Withdraw Motion for Rehearing.
HAWKINS, Presiding Judge.
The judgment was affirmed on the 6th day of December, 1939. On December IS, 1939 a motion for rehearing was filed. On the 3d day of January, 1940, appellant filed in this court his affidavit advising that he desired to withdraw his motion for rehearing and permit the judgment of affirmance to become final. The request of appellant is granted and the clerk of this court is directed to issue mandate on the original judgment of affirmance.